 Case 1:17-cr-00154-TSE Document 235 Filed 10/30/18 Page 1 of 8 PageID# 3394



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

                                             )
UNITED STATES OF AMERICA                     )
                                             )
v.                                           )              Case No. 1:17-cr-254 (TSE)
                                             )
KEVIN PATRICK MALLORY,                       )              Sentencing: Nov. 2, 2018
                                             )
                              Defendant      )
                                             )

     DEFENDANT’S SUPPLEMENTAL MEMORANDUM IN AID OF SENTENCING

       Defendant Kevin Patrick Mallory, through counsel, hereby responds to the Government’s

Position With Respect to Sentencing (dkt 211), and the Government’s Reply to the Defendant’s

Position on Sentencing (dkt 232). Both documents mischaracterize the evidence at trial.

       1.      First, the government repeatedly represents that one of the two documents Mr.

Mallory transmitted to his Chinese contact (the “White Paper,” also known as “Document 1”)

revealed information about covert human assets known as “the Johnsons.” See Government’s

Reply to Defendant’s Position on Sentencing at 7 (“the White Paper involving the Johnsons”

cannot be described as “being ‘of relatively little value’ [because] [i]t was a covert human asset

operation utilizing the Johnsons.”); id. at 9 (defense argument that the two documents transmitted

“were of ‘relatively little value,’ is highly misleading, especially in the context of what [Mr.

Mallory] provided about the ‘Johnsons.’”); Government’s Position With Respect to Sentencing at

17 (“Just a few weeks later, Defendant sent Document No. 1, containing information about the

work the ‘Johnsons’ had done with DIA to the Chinese”); id. at 7 (“the ‘Johnsons,’ . . . were the

subject of the documents referred to as Document No. 1 and Document No. 2 at trial.”); id. at 8
 Case 1:17-cr-00154-TSE Document 235 Filed 10/30/18 Page 2 of 8 PageID# 3395



(“Nonetheless, Defendant . . . passed . . . information regarding the ‘Johnsons’ to Chinese

intelligence officers”).

        The evidence at trial, however, established that Document 1 – a document that was

transmitted to Michael Yang, the Chinese intelligence officer -- says absolutely nothing about “the

Johnsons.” Moreover, Document 2, a power point presentation that contained information about

“the Johnsons” was never transmitted to Michael Yang. Indeed, government witness Hugh

Higgins testified at the trial that all of the specific information about “the Johnsons” was contained

within Document 2, a Power-Point presentation, and not contained in Document 1, the white paper.

See Testimony of Hugh Higgins, June 5, 2018 (“Higgins Tr.”), at 76-78. Specifically, when

defense counsel reviewed with Mr. Higgins each piece of information in Document 2 that related

to the Johnsons, he agreed that none of that information was carried over into the more general

“White Paper” that Mr. Mallory actually transmitted:

                Q. Now I’d like to go to slide 6 [of Document 2] or excuse me.
                Slide 5, the bottom two entries.

                A. Yes.

                Q. That’s some of the information that could lead to an asset, right?

                A. Absolutely.

                Q. None of that is carried over into Document 1, is it?

                A. No, it is not.

                Q. Slide 6 all of that fits in that same category that it could lead to
                an asset, right?

                A. That is correct.

                Q. None of that is carried over into Document 1?

                A. It is not.



                                                 -2-
    Case 1:17-cr-00154-TSE Document 235 Filed 10/30/18 Page 3 of 8 PageID# 3396



                 Q. Slide 8. This is what we just talked about, an entity that started
                 [Note: probably should read ‘is targeted’] for collection?

                 A. Yes.

                 Q. None of that is carried over into Document 1?

                 A. No, it’s not.

                 Q. Slide 9. And looking at the – any of these bullet points. None
                 of those are carried over into Document 1, is that right?

                 A. That is correct. 1

         In other words, Mr. Higgins agreed that while the power-point slides known as Document

2 contained information that could have led either to the Johnsons or to the entity their operation

targeted (and thus to the Johnsons), none of that information was carried over to the White Paper

known as Document 1 that Mr. Mallory transmitted.

         The actual exhibit shows the same thing that Mr. Higgins testified to at the trial. See Gov.

Trial Exh. 9-3-E-1 (classified copy of Document 1). In other words, the only substantive document

that the government proved Mr. Mallory sent to a Chinese intelligence officer contained absolutely

no information about “the Johnsons.” The government’s argument to the contrary – repeatedly

telling this Court that Mr. Mallory actually transmitted identifying information about the Johnsons

to his Chinese contact when he sent the “White Paper” – is patently false.

         2.      Second, the government repeatedly represents that evidence drawn from the

forensic examination of the Samsung cell phone established that Mr. Mallory tried to send

Document 2, the document with information about “the Johnsons,” to Michael Yang.                 See

Government’s Position With Respect to Sentencing at 17 (“A few days after [transmitting

Document 1], Defendant completed the steps needed to transmit Document No. 2”); id. at 8 n. 8


1
    See Higgins Tr. at 77 line 7 through 78 line 3.

                                                  -3-
 Case 1:17-cr-00154-TSE Document 235 Filed 10/30/18 Page 4 of 8 PageID# 3397



(“Yang requesting and Defendant stating he was sending Document No. 2”); Government’s Reply

to Defendant’s Position on Sentencing at 8 n. 6 (“On May 5th, the Defendant dutifully attempted

to send . . . Document No. 2, just as Michael Yang had requested.”); id. at 9 (“On May 5th,

consistent with Michael Yang’s request from two days earlier, [Mr. Mallory] attempted to send

Document # 2”).

       In each of those instances, the government references a text message on May 5 sent by Mr.

Mallory to his Chinese contact in which Mr. Mallory said “Send 2” (Gov. Exh. 8-6, Row 93) and

an accompanying failed transmission of a document at the same time (Gov. Exh. 8-21 at 8-9). See,

e.g., Government’s Reply to Defendant’s Position on Sentencing at 8 n. 6 (citing to Gov. Exh. 8-

6, Rows 92-93, as factual basis for allegation that Mr. Mallory “attempted to send . . . Document

No. 2”). The trial evidence, in two distinct ways, clearly refutes the government’s claim that this

evidenced an attempt to send Document 2.

       First, the text conversations immediately preceding and following “Send 2” explain what

that text (and the immediately preceding “Send 1” text) referenced. Specifically, when Mr.

Mallory sent the “white paper” on May 1 (Document 1), he also sent with it two pages of

handwritten notes on yellow paper which were later reviewed and determined to be unclassified.

On the evening of May 5, after his Chinese contact had complained on May 3 that he could not

read the handwriting on those two pages (see Gov. Exh. 8-6, Row 34), Mr. Mallory said “I will

type the two pages of notes (no. 1) and send later today or tomorrow.” See id., Row 89. Then,

three messages later, after not communicating for over thirty minutes, Mr. Mallory sent the “Send

1” and “Send 2” texts (and attempted document transmissions). See id., Rows 92-93. Immediately

thereafter, he explained that “FYI . . . . The two pages of hand notes are unrelated to the one page

above it” (i.e., the white paper). See id., Rows 94-95. In other words, the text messages that



                                                -4-
Case 1:17-cr-00154-TSE Document 235 Filed 10/30/18 Page 5 of 8 PageID# 3398



immediately precede and immediately follow the “Send 2” message refer explicitly to the

unclassified handwritten pages Mr. Mallory had transmitted on May 1 along with Document 1,

and explain that the “Send 1” and “Send 2” messages related to attempted transmissions of typed

versions of those pages.

       Second, the government expert who testified about these transmissions said the file names

of the documents associated with those attempted transmissions did not correspond to any of the

classified documents, including Document 2, but likely related to the unclassified handwritten

notes. Specifically, when government forensic expert James Hamrock (who reverse-engineered

the software on the “covcom” device in order to testify about the transmissions and attempted

transmissions made by Mr. Mallory) was asked about the “Send 2” sequence, he testified as

follows:

               Q. Now I wanted to go to – you talk about the Xposed error logs.
               That was Section 2 of Document 8-21 on Page 8 of that – of 8-21.

               A. Yes.

               Q. . . . . Now you said that these roughly – these correspond with
               messages that you identified as messages being a Send 1 and a Send
               2 message, right?

               A. Yes.

               [. . . ]

               Q. Now also those Xposed logs relating to the – what you said were
               attempted transmissions at that time?

               A. They were transmissions.

               Q. They have file names in them, don’t they?

               A. Yes.

               [...]



                                              -5-
    Case 1:17-cr-00154-TSE Document 235 Filed 10/30/18 Page 6 of 8 PageID# 3399



                Q. So do [those transmissions] match up to any of the documents,
                for example, in this binder [of the classified documents found on the
                “covcom” device]?

                A. No.

                Q. That I’m talking about – the binder with Government Exhibit
                C8-7 through C8-11?

                A. No. You would go by the two pages of hand notes that it
                correlates to probably one of those two. 2

         In other words, Mr. Hamrock’s forensic analysis revealed exactly what Mr. Mallory

contemporaneously said in the text messages accompanying the “Send 2” message – that the

attempted transmission at that time was of some handwritten pages, and did not match any of the

classified documents, such as Document 2. Although the government repeatedly mischaracterizes

the evidence to argue that Mr. Mallory attempted to send Document 2, such repetition does not

thereby make it true.

         3.     Third, the government argues that the relatively short duration of the offense should

not be considered mitigating because Mr. Mallory “did everything possible to conceal his crimes.”

See Government’s Reply to Defendant’s Position on Sentencing at 11 n. 8. That is indisputably

not the case here: to claim that Mr. Mallory “did everything possible to conceal is crimes” is simply

to ignore the facts. The list of possible things Mr. Mallory could have done, but did not do, to

conceal the offense includes that: i) he could have not told the CIA of his contacts with Chinese

intelligence; ii) he could have not repeated and intensified those contacts with the CIA once the

Chinese were finally asking him to send documents; iii) he could have not told the CIA of the

covcom device; iv) he could have not brought the covcom device to a meeting with the FBI; v) he




2
    See Testimony of James Hamrock, May 31, 2018, at 75 line 22 through 78 line 12.

                                                 -6-
    Case 1:17-cr-00154-TSE Document 235 Filed 10/30/18 Page 7 of 8 PageID# 3400



could have refused to have the covcom device imaged by the FBI; 3 vi) he could have not brought

the written instructions for using the covcom device to the meeting; or vii) he could have thrown

the covcom device away before showing it to the FBI. The point here is not to argue guilt or

innocence, but rather to emphasize that the government’s arguments in its sentencing memoranda

are untethered to the facts of the case, and should be viewed with skepticism.



Dated: October 30, 2018                      Respectfully submitted,

                                             KEVIN PATRICK MALLORY


                                             By Counsel,


                                             By:            /s/
                                             Geremy C. Kamens
                                             Va. Bar. No. 41596
                                             Todd Richman
                                             Va. Bar No. 41834
                                             Office of the Federal Public Defender
                                             Attorneys for Mr. Mallory
                                             1650 King Street, Suite 500
                                             Alexandria, VA 22314
                                             (703) 600-0848 (T)
                                             (703) 600-0880 (F)
                                             Geremy_Kamens@fd.org

3
   The government makes much of the fact that Mr. Mallory, according to the FBI, was surprised
to see that the device had saved some of his text communications with his Chinese contact. From
that fact, the government contends that Mr. Mallory did not knowingly provide anything of value
to the United States when he permitted the covcom device to be copied. See Government’s Reply
to Defendant’s Position on Sentencing at 13. But even assuming that Mr. Mallory believed the
text messages would not appear, he was permitting the phone and its software – the covcom
mechanism – to be copied and thus rendered effectively worthless for future communications with
the Chinese. The government’s contention that Mr. Mallory’s provision of the covcom device to
the FBI gave the government nothing of intelligence value thus ignores the fact that he disclosed
a previously unknown technological means used by Chinese intelligence agents to communicate.
Mr. Mallory’s decision to compromise a piece of technology of significant value to Chinese
intelligence was obviously of intelligence value to the United States, a fact confirmed by the
testimony of FBI special agent Paul Lee at the trial.

                                               -7-
 Case 1:17-cr-00154-TSE Document 235 Filed 10/30/18 Page 8 of 8 PageID# 3401



                                CERTIFICATE OF SERVICE

        I hereby certify that on October 30, 2018, I will electronically file the foregoing pleading
with the Clerk of the Court using the CM/ECF system, which will then send a notification of such
filing (NEF) to:

       John T. Gibbs, Esq.
       Colleen E. Garcia, Esq.
       Assistant United States Attorneys
       2100 Jamieson Avenue
       Alexandria, VA 22314

       Jennifer K. Gellie, Esq.
       Trial Attorney
       United States Department of Justice
       600 E. St., NW
       Washington, DC 20004


                                                     /s/
                                              Geremy C. Kamens
                                              Va. Bar No. 41596
                                              Federal Public Defender
                                              Attorney for Mr. Mallory
                                              Office of the Federal Public Defender
                                              1650 King Street, Suite 500
                                              Alexandria, VA 22314
                                              (703) 600-0848 (T)
                                              (703) 600-0880 (F)
                                              Geremy_Kamens@fd.org




                                                -8-
